Title: From Thomas Jefferson to Madame de Tessé, 11 March 1790
From: Jefferson, Thomas
To: De Tessé, Madame



Dear Madam
Alexandria March 11. 1790.

Being here on my way from Monticello to New York, and learning that there is a vessel here bound to France, I cannot omit the opportunity of informing you of my proceedings in the execution of your botanical commission. I arrived at home about the end of the old year. The first days of the new were taken up in receiving  visits from my neighbors and friends, so that before I could possibly attend either to your business or my own there came on a frost which rendered it impossible to take a plant out of the earth till the middle of February. From the first moment of the thaw till the last day of February I had persons employed in collecting the plants you had desired; and on that day I attended myself to the packing them. They are as follows.


No.
1.
Nyssa aquatica.
 9.
Diospyros Virginiana.



2.
Magnolia tripetala.
10.
Cornus florida.



3.
Liriodendron.
11.
Juglans nigra.



4.
Kalmia latifolia.
12.
  Quercus Phellos. Both plants and acorns



5.
Juniperus Virginiana.




6.
Gleditsia triacanthos.
13.
Quercus pumila.



7.
Laurus Sassafras.
14.
Magnolia glauca.



8.
Prunus Coronaria.
15.
Acer rubrum.





16.
Calycanthus floridus


The plants were young, in most perfect condition, and well packed in fresh moss, and over every layer of plants is a stick numbered as above, going across the plants, and indicating what those are which are next under the stick. You will find the highest numbers uppermost, because we begun with No. 1. at bottom. I carried the box with me to Richmond and there desired a friend to send it to Norfolk to his correspondent with orders to ship it by the first ship sailing to Havre or Dunkirk. I now write to Monsr. Lamotte of Havre and Mr. Coffin of Dunkirk to receive and forward the box to you at Paris by a waggon. After all I lament that this commission could not have been sooner executed and that it is still liable to further delay should there be no vessel going immediately to France. But it shall be followed by another containing the same things in the fall. I should have observed that I had ordered a dozen of each kind of plant, but as they got more of some of them in order to chuse the best, I thought the best was to put them all in. So you will find from 12. to 20. of every kind.
I have not time here to say a word about politics. I have not time to write to the Marquis de la Fayette. My letters of Adieu must come from New York. To you alone the hurry of my journey permits me to add to a letter of business my unfeigned thanks for the kindnesses you heaped upon me while at Paris. They were such as no circumstance authorized me to expect, and which I therefore ascribe to your goodness solely. When I left you I certainly expected to have seen you again, but a desire which I could not  oppose has obliged me to go into an office which I like much less. But these things not being created for our convenience, we have no right to decline the post in which the public authority marshals us for the public service. Be so kind as to present my friendly respects to the Count de Tessé, and my affectionate ones, my most affectionate ones to Madame de Tott. Accept yourself the homage of those sentiments of sincere attachment and respect with which I have the honor to be Dear Madam your most obedient & most humble servt,

Th: Jefferson

